IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


U.S. BANK NATIONAL ASSOCIATION , AS         : No. 314 WAL 2019
TRUSTEE FOR MERRILL LYNCH FIRST             :
FRANKLIN MORTGAGE LOAN TRUST,               :
MORTGAGE ASSET-BACKED                       : Petition for Allowance of Appeal
CERTIFICATES, SERIES 2007-4.                : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
UNKNOWN HEIRS, SUCCESSORS,                  :
ASSIGNS AND ALL PERSONS, FIRMS OR           :
ASSOCIATIONS CLAIMING RIGHT, TITLE          :
OR INTEREST FROM OR UNDER                   :
SANDRA STRADER, DECEASED AND                :
VANCE STRADER, KNOWN HEIR OF                :
SANDRA STRADER, DECEASED AND                :
SONYA STRADER-CHERRY, KNOWN                 :
HEIR OF SANDRA STRADER, DECEASED            :
                                            :
                                            :
PETITION OF: VANCE STRADER                  :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.